Citation Nr: 0505179	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03 15-248	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1979 to 
September 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for service 
connection for an acquired psychiatric disorder, claimed as 
post-traumatic stress disorder (PTSD) due to personal 
assault.

For the reasons explained below, the Board is reopening the 
claim for service connection for an acquired psychiatric 
disorder (claimed as PTSD) based on new and material 
evidence.  Unfortunately, however, further development is 
needed before actually adjudicating the merits of the claim 
on a de novo basis.  So upon reopening, the claim is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  In July 1996, the RO issued a rating decision denying the 
veteran's claim for service connection for PTSD or other 
acquired psychiatric condition, and she did not timely 
appeal.

2.  Some of the additional evidence received since that July 
1996 denial, however, was not previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's July 1996 decision denying the veteran's claim 
for service connection for an acquired psychiatric disorder 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  The evidence received since that July 1996 decision is 
new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

As will be explained in the REMAND portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of the 
claim.  But first, the Board must address whether there is 
sufficient evidence for the veteran to reopen her claim for 
service connection for an acquired psychiatric disorder.  The 
Board finds there is sufficient evidence, so there is no 
possibility of prejudicing her by issuing a decision 
reopening the claim because it reserves determining whether 
there has been compliance with the VCAA and implementing 
regulations until the additional development is completed.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran's service medical records (SMRs) are negative for 
any indication of a psychiatric disorder during her military 
service.  Upon separation from service, in July 1987, she did 
not indicate any nervous trouble, and her psychiatric 
evaluation was normal.

In February 1990, the veteran filed a claim for service 
connection for ulcers.  She did not note any psychiatric 
disorder at that time.  

VA outpatient treatment (VAOPT) records indicate the veteran 
was treated at a mental health clinic from January 1995 
through January 1996.  Notes indicate paranoid and delusional 
thoughts, and difficulty with finances, employment and 
school.  She was diagnosed with paranoid schizophrenia, 
schizotypical behavior, and schizoaffective disorder.  There 
is no report of personal assault during military service in 
these records.

In May 1995, the veteran filed a claim for service connection 
for PTSD, and she claimed several in-service stressors 
involving personal assaults (see VA Form 21-4138).  She 
reported being tied up, stripped, and fondled in 1980.  In a 
separate incident, she said that when she was called to the 
O.O.D.'s office for telephone watch, he was naked in the 
office when she arrived.  She said he grabbed her, but she 
could not remember anything else after that.  She stated two 
doctors in the Philippines raped her when she was sent for a 
pap smear at the time of her reenlistment physical.  She said 
it was the second time the doctors raped her.  She also 
stated that two officers came into her apartment in 
Brunswick, Maine, and attempted to rape her, but that her 
boyfriend stopped them.  She said she had repressed her 
feelings surrounding these incidents for many years.  She did 
not report them at the time because she feared reprisals.  

The report of the June 1996 VA examination indicates the 
veteran reported that she was raped by hundreds of men during 
her military service.  She also said she was triple raped 
when she was 17 years old; raped as a child; raped by her 
older brother, father, girlfriends, and boyfriends.  She said 
these incidents did not make her dysfunctional since she was 
going to school and graduating with a degree in art history 
and psychology.  

Upon mental examination, the examiner noted:  "Affect was 
flat and [the veteran] was quite guarded and paranoid.  Her 
history reveals that she has delusions of sexual molestations 
and has been paranoid about other people trying to play games 
with her mind."  She was diagnosed with chronic 
schizophrenia.  In the doctor's opinion, she had never 
suffered an acute episode in the past.

In July 1996, the RO denied the veteran's claim for service 
connection for PTSD or other acquired psychiatric condition, 
because there was no evidence the disability was incurred in 
or aggravated by military service.  She did not file an 
appeal.

In December 2002, the veteran filed a petition to reopen her 
claim for service connection for an acquired psychiatric 
disorder.  She again submitted a statement in support of her 
claim that indicated she was personally assaulted.  She 
described the incidents previously mentioned in her original 
May 1995 claim.  She also said that in 1988 two Navy pilots 
raped her.  She said these were same Navy pilots who 
attempted to rape her at a duty station and the military 
police were called.  She also said she was tied to 
scaffolding, stripped and had a stimulating device placed on 
her vagina.

VAOPT records from September 2002 to February 2003 indicate 
the veteran was treated at a mental health clinic.  Various 
diagnoses were noted, including schizoaffective disorder, 
PTSD, paranoid schizophrenia, and avoidant personality.  In 
September 2002, she reported that her father and brother had 
raped her.  She also said she was raped by two military 
doctors on multiple occasions.  A nurse practitioner noted 
that she dressed in baggy, unisex clothing, and suspected 
that she used this genderless presentation and non-typical 
appearance to dissuade males.  In October 2002, she reported 
a history of sexual abuse that included her step-grandfather, 
teacher, and father.  

In March 2003, copies of the veteran's personnel records on 
microfiche were mailed to the RO.  These records do not note 
any incident of personal assault or psychiatric disorder 
during her military service.  Personnel records indicate she 
received a good conduct award in 1983, was given a very 
positive evaluation, and was recommended for retention and 
advancement when eligible.  It was noted she was very 
dedicated and reliable.  Later evaluations were less 
positive.  In April 1986, it was noted that she had 
difficulty accepting her responsibilities, and that she did 
not exhibit the demeanor or stature to command respect.  In 
September 1987, her evaluation noted she was unable or 
unwilling to perform at the level normally expected for her 
rank.  She demonstrated neither the potential nor the desire 
to improve her performance.  It was noted she could not be 
retained in the Navy because she showed no potential or 
initiative to develop the necessary leadership and 
performance characteristics.  

In March 2003, the veteran submitted another statement in 
support of her claim.  She described the incidents of 
personal assault that she had previously described to the RO.  
She said two Navy pilots had attempted to rape her sometime 
between June 1986 and July 1987.  She said the military 
police would have a record of the incident.

The RO requested military police reports relating to the 
assault on the veteran in Brunswick, Maine in 1986 or 1987.  
In June 2003, the custodian of records responded stating that 
the requested information was not of record.




Reopening the Claim for Service Connection 
for an Acquired Psychiatric Disorder

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).

Here, as mentioned, the veteran's claim for service 
connection for an acquired psychiatric disorder initially was 
denied by the RO in July 1996.  She did not appeal that 
decision.  Thus, it became final and binding on her based on 
the evidence then of record.  See U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2004).  Furthermore, 
this, in turn, means there must be new and material evidence 
since that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156 (2004); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that in the RO's March 2003 decision, it did 
not address whether new and material evidence had been 
submitted, but instead simply addressed the merits of the 
veteran's claim.  The Board, however, must first determine 
whether new and material evidence has been received since the 
RO's July 1996 decision before proceeding further, because 
this preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
However, since the well-grounded requirement has been totally 
eliminated by the VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim and, if so, the Board then may proceed directly to 
adjudicate the claim on the full merits if VA has fully 
complied with all notification and assistance to the veteran 
that is mandated by the VCAA so that he is not prejudiced.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993);  see also 
Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen her claim was received in December 2002, 
after that cutoff date.  Therefore, the amended version of 
38 C.F.R. §3.156(a), providing a new definition of new and 
material evidence, applies to her current appeal.

According to the amended version of 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Evidence received since the RO's July 1996 decision includes 
VAOPT records that note diagnoses of PTSD, schizoaffectic 
disorder, and paranoid schizophrenia.  These records also 
note the veteran exhibited behavior, which indicated to a 
nurse practitioner the possibility of a history of sexual 
trauma.  So this evidence is both new and material to the 
case and, therefore, sufficient to reopen the claim.


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is granted, subject to the 
further development directed below.


REMAND

As alluded to previously, the veteran contends she has PTSD 
or an acquired psychiatric disorder, as a result of several 
incidents of sexual assault that allegedly occurred during 
military service.  The pertinent regulation, 38 C.F.R. § 
3.304(f)(3), requires VA to provide certain notice to the 
veteran in cases where he or she claims PTSD due to personal 
assault.  Specifically, § 3.305(f)(3) provides that if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3) 
(2004).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

The record does not indicate the RO advised the veteran that 
evidence from alternative sources other than her SMRs or 
evidence of behavior changes may constitute credible 
supporting evidence of the personal assault.  So a remand is 
necessary to advise her of this, and to allow her the 
opportunity to submit additional evidence.  If additional 
evidence is submitted, the AMC may determine that an opinion 
is needed from a medical or mental health professional.  
Whether such an opinion is needed will be left to the 
discretion of the AMC.

Also, the statement of the case (SOC) and supplemental 
statement of the case (SSOC) that were issued to the veteran 
failed to include a discussion of 38 C.F.R. 
§ 3.304(f).  A summary of applicable laws and regulations 
with appropriate citations, and a discussion of how such laws 
and regulations affect the determination, must be included in 
the SOC or SSOC.  38 C.F.R. § 19.29 (2004).  So a remand is 
required to correct this defect as well.

Also, the VA has the duty to assist claimants in obtaining 
records in the custody of a Federal department or agency.  38 
C.F.R. § 3.159(c)(2) (2004).  VA must make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  Id.  VA will end it efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id. 

A September 2002 VAOPT record indicates the veteran reported 
she received $500 per month from the Social Security 
Administration (SSA).  Although VA has a duty to assist her 
in obtaining these Federal records, it does not appear the RO 
ever requested them from the SSA.  So an attempt should be 
made to do so.  38 C.F.R. 
§ 3.159(c)(2); see, too, Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).



Accordingly, this case is REMANDED to the RO for the 
following:

1.	The RO must take the necessary procedural steps set 
forth in 38 C.F.R. 
§ 3.304(f)(3) and M21-1, Part III, paragraph 5.14, with 
respect to developing PTSD claim based on a personal 
(sexual) assault - including, but not limited to, 
requesting that the veteran provide the names and 
addresses of ALL individuals, including any and all 
confidants, to whom she has related the truth of the 
circumstances surrounding her in-service stressors, as 
well as the dates when she related such information. 

	The veteran should also be requested to provide as much 
detailed information as possible concerning the sources 
that can document any and all behavioral changes that 
she underwent, at any time, due to the in-service 
stressors.  All leads should be followed-up and the AMC 
should attempt to obtain all such information and 
records.

	If additional evidence is submitted and the AMC 
determines it is necessary to adjudicate the claim, it 
should have the claims file, together with all 
additionally obtained evidence, reviewed by a VA 
psychologist for interpretation to determine, pursuant 
to the M21-1, Part III, paragraph 5.14(c)(9), whether 
there is any evidence that documents behavioral 
changes.

2.	Contact the SSA and obtain a copy of that agency's 
decision concerning any of the veteran's claims for 
disability benefits, including any medical records used 
to make the decision, copies of any hearing 
transcripts, etc.  

3.	Review the claims file.  If any development is 
incomplete, take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

4.	Then readjudicate the veteran's claim.  If it remains 
denied, prepare a SSOC and send it to the veteran and 
her representative.  The SSOC must contain a summary 
and discussion of 38 C.F.R. § 3.304(f).  Give them time 
to respond before returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


